COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Raul Ramirez v. Jay LaCombe and Bianca LaCombe

Appellate case number:     01-17-00977-CV

Trial court case number: 2016-36470

Trial court:               310th District Court of Harris County

        On January 2, 2018, the court reporter advised this Court that appellant had not paid for
the reporter’s record. This Court then issued a letter informing appellant that the deadline to submit
written proof of payment for the reporter’s record was 5:00 p.m., February 2, 2018. We received
no response.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).

       Appellant’s brief must be filed no later than 20 days after the date of this order.

       Appellees’ brief will be due within 20 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: February 15, 2018